Order denying defendant’s motion for judgment on the pleadings dismissing the complaint, and order denying motion for reargument of said motion, and order granting defendant’s motion for reargument but adhering to the original determination denying defendant’s motion for judgment on the pleadings and granting plaintiff’s cross-motion to strike out the defense in paragraph second of the answer, unanimously affirmed, with twenty dollars costs and disbursements. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.